Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 575 Madison Avenue New York, NY 10022-2585 212.940.8800 tel 212.940.8776 fax PETER J. SHEA peter.shea@kattenlaw.com December 19, 2008 212-940-6447 direct 212 894-5724 fax VIA EDGAR Securities and Exchange Commission Washington, D.C. 20549 Re: Form S-1 Filing for ETFS Silver Trust Dear Ladies and Gentlemen: On behalf of the ETFS Silver Trust ( Trust ) sponsored by our client, ETFS Services LLC, we are filing pursuant to the Securities Act of 1933 with this correspondence the registration statement on Form S-1 covering the proposed registration of up to 50,000,ilver Shares of the Trust ( Registration Statement ). The required registration fee in the amount of $18,590 has been paid by wire transfer through the FEDWIRE system. Please do not hesitate to contact me at (212) 940-6447 or Kathleen H. Moriarty at (212) 940-6304 if you have any questions or comments with respect to the foregoing. Very truly yours, /s/ Peter J. Shea Peter J. Shea
